Case 2:16-cv-08768-JAK-GJS Document 64 Filed 08/24/20 Page 1 of 2 Page ID #:327




 1
 2                                  NOTE: CHANGES MADE BY THE COURT
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
      KAI CHIU, derivatively on behalf of   Case No. 2:16-cv-08768-JAK-GJS
11    HALYARD HEALTH, INC.,
12        Plaintiff,              ORDER RE REVISED
13                                STIPULATION FOR VOLUNTARY
              vs.
                                  DISMISSAL WITHOUT PREJUDICE
14    ROBERT E. ABERNATHY, STEVEN PURSUANT TO FED. R. CIV. P.
15    E. VOSKUIL, GARY D.         23.1(c) AND 41(a) (DKT. 63)
      BLACKFORD, JOHN P. BYRNES,
16    RONALD W. DOLLENS, HEIDI K.
      FIELDS, WILLIAM A. HAWKINS,
17    PATRICK J. O’LEARY, MARIA
      SAINZ and JULIE SHIMER,
18
          Defendants,
19
          and
20
      HALYARD HEALTH, INC.,
21
22          Nominal Defendant.

23
24
25
26
27
28
Case 2:16-cv-08768-JAK-GJS Document 64 Filed 08/24/20 Page 2 of 2 Page ID #:328




 1         Based on a review of the parties’ Revised Stipulation for Voluntary Dismissal
 2 Without Prejudice Pursuant to Fed. R. Civ. P. 23.1(c) and 41(a) (the “Stipulation” (Dkt.
 3 63)), sufficient good cause has been shown for the requested relief. Therefore, the relief
 4 requested in the Stipulation is GRANTED as follows:
 5         1.    This Action is dismissed without prejudice, with all Parties to bear their
 6 own costs and fees.
 7         2.    Notice to the Company’s stockholders of the dismissal under Fed. Rule
 8 Civ. P. 23.1(c) is not required because: (i) there has been no settlement or compromise
 9 of this Action; (ii) there is no evidence of any collusion among the Parties; (iii) neither
10 Plaintiff nor Plaintiff’s counsel has received or will receive directly or indirectly any
11 consideration from Defendants for the dismissal of this Action; (iv) on August 4, 2020,
12 the Company’s stockholders were notified of the Parties’ Stipulation for Voluntary
13 Dismissal Without Prejudice Pursuant to Fed. R. Civ. P. 23.1(c) and 41(a) in the
14 Company’s Form 10-Q for the quarter ending June 30, 2020; and (v) dismissal of this
15 Action will be reported in the Company’s Form 10-Q for the quarter ending September
16 30, 2020.
17
18         IT IS SO ORDERED.
19
20
      Dated: August 24, 2020
21
22
                                                 _ _________________________
23                                               John A. Kronstadt
                                                 United States District Judge
24
25
26
27
28
